Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on June 30, 2020.  Claims 1-12 are pending.

Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities: 
Claim 1 introduces the limitation “a working machine” twice.  It is unclear if these are the same machine.  This appears to be intended as “the working machine” in the second introduced limitation.
Claim 2 introduces the limitation “a field” or “a field to which the sprayer device sprays the spray substance”.  Claim 2 is dependent on claim 1, which previously introduced “a field to which spray substance is sprayed”.  It is unclear if these are the same field.
Claim 3 introduces the limitation “a field” or “a field to which the sprayer device sprays the spray substance”.  Claim 3 is dependent on claim 1, which previously introduced “a field to which spray substance is sprayed”.  It is unclear if these are the same field.
Claim 6 recites the limitation “the contour of the field”.  Claim 6 is dependent on claim 4, which introduced “a contour of the field” and made secondary reference to “the contour”.  The secondary references must be consistent.  It is unclear if these are the same “contour”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “close to the contour of the field”.  The term is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 7-10 are rejected for incorporation of the errors of the base claim by dependency.
Claim 8 recites the limitation “far from the contour in the border area”.  The term is a relative term which renders the claim indefinite. The term “far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitation “the rotors located in the field area”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is dependent on claim 7, which introduced a singular “a rotor”.  Claim 9 may be intended to be dependent on claim 8, not claim 7.
Claim 9 recites the limitation “the rotors located in the border area”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is dependent on claim 7, which introduced a singular “a rotor”.  Claim 9 may be intended to be dependent on claim 8, not claim 7.
Claim 10 recites the limitation “the motor”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the rotor”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent on claim 1.  The limitation “a rotor” was introduced in claim 5.    

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support device”, “plan creator portion”, “plan obtainer device”, “sprayer controller device” and “sprayer portion” in claim 1, “filed register portion” and “position detector device” in claim 2, “field register portion” and “position detector device” in claim 3 and “power transmission mechanism” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al., U.S. Patent 10,575,460 B2 (2020).
As to claim 1, Davis et al. discloses a spraying support system for a working machine, comprising: 
a support device including a plan creator portion to create a spraying plan representing a relation between field information relating to a field to which spray substance is sprayed and spraying information including spraying amount of the spray substance (Figure 1, Figure 6, path planning module 910, mission planning module 909, Column 4, Lines 29-50); 
a plan obtainer device provided to a working machine having a sprayer device to spray the spray substance and configured to obtain the spraying plan created by the plan 
a spraying controller device to control a sprayer portion of the sprayer device based on the spraying information of the spraying plan obtained by the plan obtainer device (Column 5, Lines 9-26, Column 15, Line 41 – Column 16, Line 9).
As to claim 2, Davis et al. discloses the spraying support system according to claim 1, and further discloses comprising: 
a field register portion to register, as the field information, field position information representing a position of the field (Column 2, Line 45 – Column 3, Line 8); and 
a position detector device to detect a machine position showing a position of the working machine (Column 3, Lines 34-65), 
wherein the spraying controller device specifies a field to which the sprayer device sprays the spray substance based on the field position information and on the machine position detected by the position detector device, and controls the sprayer portion based on the spraying information of the specified field (Column 5, Lines 9-26, Column 15, Line 41 – Column 16, Line 9).
As to claim 3, Davis et al. discloses the spraying support system according to claim 1, and further discloses comprising: 
a field register portion to register, as the field information, field identifier information for identifying the field and field position information representing a position of the field identified based on the field identifier information (Column 2, Line 45 – Column 3, Line 8); and 

wherein the spraying controller device specifies a field to which the sprayer device sprays the spray substance based on the field position information, on the field identifier information and on the machine position detected by the position detector device, and controls the sprayer portion based on the spraying information of the specified field (Column 5, Lines 9-26, Column 15, Line 41 – Column 16, Line 9).
As to claim 4, Davis et al. discloses the spraying support system according to claim 2, and further discloses wherein the field register portion registers, as the field information, map information including a contour of the field, and wherein the spraying controller device controls the sprayer portion based on the contour represented in the map information (Column 4, Lines 29-50, field boundaries).
As to claim 11, Davis et al. discloses the spraying support system according to claim 1, and further discloses wherein the working machine includes a traveling vehicle to tow the sprayer device, and wherein the traveling vehicle has a display device to display the spraying plan (Figure 1, Column 3, Lines 5-43).
As to claim 12, Davis et al. discloses the spraying support system according to claim 1, and further discloses wherein the sprayer device has a display device to display the spraying plan (Column 3, Lines 5-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al., U.S. Patent 10,575,460 B2 (2020) in view of Lenhardt, U.S. Patent 5,172,861 A (1992).
As to claim 5, Davis et al. discloses the spraying support system according to claim 1.  Davis et al. does not disclose a rotating speed of a rotor, as claimed.
Lenhardt discloses wherein the sprayer portion has a rotor to spray the spray substance, and wherein the spraying controller device controls a rotating speed of the rotor (Column 5, Line 60 – Column 6, Line 27).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Davis et al., with the use of a rotor, as claimed, to spray the spray substance and allow for adjustment based on the speed of the rotor, as well as the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666